Citation Nr: 0716837	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  97-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, status post reconstruction of the anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from July 1978 through 
September 1981, and from February 1982 through January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has a moderate level of recurrent subluxation or 
lateral instability of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability, status post reconstruction of the anterior 
cruciate ligament, are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The veteran is seeking an 
increased rating for his service-connected right knee 
disability, status post-reconstruction of the anterior 
cruciate ligament.  A 10 percent rating is currently in 
effect for this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  The veteran also receives a 
separate 10 percent rating for his right knee degenerative 
joint disease, under DC 5010, awarded in a rating decision of 
April 2003.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disabilities of the knee and leg are rated using 38 C.F.R. § 
4.71a, DCs 5256 through 5263. Several of these diagnostic 
codes are simply not applicable to the veteran's service-
connected right knee disability. It is neither contended nor 
shown that the veteran's service-connected right knee 
involves ankylosis (DC 5256), dislocated semilunar cartilage 
(DC 5258), removal of semilunar cartilage (DC 5259), 
limitations of flexion or extension of the leg (DCs 5260 and 
5261) or genu recurvatum (DC 5263).  

The present 10 percent rating is under DC 5257, which rates 
impairment of the knee involving recurrent subluxation or 
lateral instability.  Under DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability; 20 percent for moderate; and 30 percent for 
severe.

The veteran has had several VA examinations during the course 
of this appeal to assess the severity of his disability.  In 
April 2003, he reported pain, weakness, stiffness, swelling, 
instability, giving way, locking, and lack of endurance.  The 
VA examiner reported evidence of painful motion on 
examination, but no edema, effusion, instability, weakness, 
tenderness, redness or heat.  Flexion was 111 and extension 
0.  Stability was noted as "good."  There was no report of 
subluxation at that time.

The veteran was examined again in September 2003, following 
the Board's remand.  At that time, the examiner specifically 
stated that there is recurrent subluxation and instability of 
the right knee that is "very slight."  There was no report 
of incoordination, weakened motion or excess fatigue and no 
objective evidence of pain or function loss due to pain.  
Flexion measured 122, and extension -4, with stability again 
reported as "good."

In the most recent VA examination report, dated February 
2006, the examiner reported no dislocation, no recurrent 
subluxation, and no instability.  Flexion was 110 and 
extension 0.  The examiner stated that the veteran's major 
functional impairment is due to pain, but that there was no 
additional impairment due to weakness or incoordination, no 
loss of range of motion, and no fatigue on repetitive motion.

The outpatient treatment throughout the course of this appeal 
is somewhat sporadic, but consistent in that the veteran has 
complained of a painful knee at all times of examination.  
Also, at his August 1996 personal hearing, he reported pain 
everyday, without swelling, and also that his knee gives way 
when climbing steps.

A review of the competent medical evidence throughout the 
course of this appeal shows that there is, at most, reports 
of recurrent subluxation and instability of the right knee 
that is "very slight."  See September 2003 VA examination 
report.  Such a description most closely approximates the 10 
percent rating criteria under DC 5257.  There is no objective 
medical evidence at any time showing that the veteran's right 
knee disability is manifested by moderate recurrent 
subluxation or lateral instability.  As such, the 
preponderance of the evidence is against awarding a 20 
percent rating at this time.  

There was no finding of an increase in disability or decrease 
in function during painful episodes that warrants a higher 
evaluation than the 10 percent currently assigned. There is 
no other evidence of pain, weakness, and fatigability upon 
repetitive use. Thus, application of the regulations that 
provide for consideration generally of pain, fatigability, 
and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
warrant an increase in disability rating, nor is there shown 
to be such flare-ups that an increased rating is warranted 
because of additional disability during them. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There is no basis upon which 
VA can award an increased rating for the veteran's service 
connected right knee disability, status post reconstruction 
of the anterior cruciate ligament.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to an increased 
rating.  See VA letters to the veteran dated May 2003, August 
2003, and March 2006.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
A March 2006 letter also asked the veteran to tell VA about 
or to send VA any pertinent evidence he may have regarding 
his claims.  Thus, these letters satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1) (2006).  The March 2006 letter 
also informed the veteran of the type of evidence necessary 
to establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA's duty to notify the veteran is satisfied.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran requested a personal hearing with the RO 
and the August 1996 hearing transcript is of record.  The 
veteran has been afforded several VA examinations and each 
report is of record, as is his Social Security Administration 
file.  He has not notified VA of any additional available 
relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an increased rating for a right knee 
disability, status post reconstruction of the anterior 
cruciate ligament, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


